ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                             In re M.W., 2013 IL App (1st) 103334




Appellate Court            In re M.W., a Minor (The People of the State of Illinois Petitioner-
Caption                    Appellee, v. M.W., a Minor, Respondent-Appellant).



District & No.             First District, Sixth Division
                           Docket Nos. 1-10-3334, 1-10-3541 cons.


Filed                      March 1, 2013
Rehearing denied           April 4, 2013


Held                       On appeal from a finding that respondent minor was guilty of multiple
(Note: This syllabus       offenses arising from a vehicular hijacking, the appellate court rejected
constitutes no part of     arguments that respondent did not knowingly waive his Miranda rights,
the opinion of the court   that his mother was improperly excluded from the courtroom, that his
but has been prepared      counsel served as both defense counsel and guardian ad litem, thereby
by the Reporter of         creating a conflict of interest, and that respondent’s mother was entitled
Decisions for the          to separate counsel.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-JD-4128; the
Review                     Hon. Colleen F. Sheehan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Emily E. Filpi, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant M.W.

                           Timothy F. Moran, of Chicago, for appellant C.W.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                           Michelle Katz, and Kalia M. Coleman, Assistant State’s Attorneys, of
                           counsel), for the People.


Panel                      JUSTICE REYES delivered the judgment of the court, with opinion.
                           Presiding Justice Lampkin and Justice Gordon concurred in the judgment
                           and opinion.



                                              OPINION

¶1           This consolidated matter comes before this court following an adjudicatory hearing in
        the juvenile justice division of the circuit court of Cook County. The trial judge found the
        minor defendant, M.W., guilty of attempted first degree murder (720 ILCS 5/9-1(a)(1) (West
        2006)), vehicular hijacking (720 ILCS 5/18-3 (West 2006)), aggravated vehicular hijacking
        (720 ILCS 5/18-4(a)(3) (West 2006)), possession of a stolen motor vehicle (625 ILCS 5/4-
        103(a)(1) (West 2006)), and two counts of aggravated battery (720 ILCS 5/12-4(a), (b) (West
        2006)). After hearing factors in aggravation and mitigation, the trial judge sentenced M.W.
        to the Juvenile Department of Corrections until his twenty-first birthday. Both M.W. and his
        mother, C.W., filed separate appeals, which have now been consolidated.
¶2           On appeal, M.W. argues: (1) he did not make a knowing and intelligent waiver of his
        Miranda rights; (2) the exclusion of his mother from the courtroom violated his right to a fair
        trial; and (3) he was deprived of his right to counsel when his attorney acted as guardian ad
        litem in the delinquency proceedings against him. Additionally, his mother, C.W., contends:
        (1) she was denied her right to separate appointed counsel; (2) she was denied due process
        and equal protection when she was excluded from the courtroom; (3) she was denied due
        process when the trial court failed to meaningfully consider M.W.’s motion to dismiss; and
        (4) the trial court erred in finding M.W. guilty.
¶3           For the reasons that follow, we find that: (1) the evidence sufficiently supports the trial
        court’s finding that M.W. knowingly and intelligently waived his Miranda rights; (2) the
        exclusion of his mother from the courtroom as a potential witness was not an abuse of
        discretion; (3) defense counsel did not act as guardian ad litem; (4) C.W. did not have the
        right to a separate attorney; and (5) C.W. lacks standing to challenge M.W.’s motion to
        dismiss and adjudication of delinquency.


                                                  -2-
¶4                                        BACKGROUND
¶5       The evening of June 13, 2006, M.W., age 16, and another assailant approached the driver
     of a vehicle located in the parking lot of a Chipotle restaurant at 95th Street and Oakley
     Avenue in Chicago. M.W. and the other assailant flung open the driver’s door, punching the
     driver as they pulled him from the automobile. During the attack, one of the assailants
     violently struck the driver in the head with a brick, leaving him with severe brain injuries.
     M.W. and the other assailant then entered the vehicle and attempted to speed away before
     ultimately driving the automobile into a tree. The two immediately fled the scene.
¶6       After uncovering M.W.’s fingerprints from the stolen vehicle, the police brought M.W.
     to the station for questioning by Detective Stan Kolicki and Detective William Sotak on
     August 17, 2006. M.W.’s mother, C.W., accompanied him to the station and sat next to
     M.W. in the conference room. The detectives left the door to the conference room open
     throughout the entire interrogation. Prior to questioning M.W., Detective Kolicki advised
     him of his rights. Detective Kolicki slowly read each aspect of the Miranda warning one at
     a time. Before advising M.W. of the next warning, Detective Kolicki inquired if M.W.
     understood the previously read portion of the warning. Each time, M.W. informed Detective
     Kolicki that he understood what the warning meant. C.W. also stated to Detective Kolicki
     she understood the warnings as well. According to Detectives Kolicki and Sotak, M.W.
     appeared composed throughout questioning and did not appear nervous, distraught, or
     confused. During the approximately six- to seven-minute interrogation, M.W. confessed his
     involvement in the attack and robbery. After C.W. attempted to end the interrogation by
     leaving, the detectives placed M.W. in police custody.
¶7       On October 4, 2006, defense counsel filed a “Motion to Suppress Statements.” In the
     motion, M.W. argued he was “unable to appreciate and understand the meaning of his
     Miranda rights” and thus “any relinquishment of these rights *** was not made voluntarily,
     knowingly, and intelligently.” To support this argument, defense counsel requested that
     M.W. be psychologically evaluated to determine whether he was competent enough to waive
     his Miranda rights. The trial court granted this request and Dr. Ascher Levy, a clinical
     psychologist, conducted two examinations of M.W.
¶8       The first examination took place on October 30, 2007, over a year after the police
     interrogation. During the first examination, Dr. Levy asked M.W. if he could explain the
     meaning of the Miranda warnings. M.W. related to Dr. Levy he had the “right to be quiet”
     and could have “a lawyer or public defender when they are asking you questions.” M.W. also
     explained that a lawyer could be helpful because “[w]hatever the cops ask you, they, the
     attorney, tell you, ‘[d]on’t say it.’ ” Finally, M.W. revealed that an appointed attorney meant
     “[i]f you ain’t got no money, they’ll give you a lawyer–they’ll give me a lawyer.”
¶9       Dr. Levy ultimately concluded M.W. was capable of knowingly and intelligently waiving
     his Miranda rights at the time of the interrogation and testified accordingly. At the
     suppression hearing, Dr. Levy testified M.W.’s learning disability “did not appear to
     significantly affect his functional communication skills.” Dr. Levy further acknowledged
     M.W. had familiarity with the “process of a police interview” and possessed “street smart[s]”
     and “common sense.” Substantially relying on this testimony, the trial judge found the


                                              -3-
       evidence overwhelmingly demonstrated that M.W. knowingly and intelligently waived his
       Miranda rights and denied M.W.’s “Motion to Suppress Statements.”
¶ 10       On June 3, 2010, M.W.’s adjudicatory hearing commenced. Prior to the parties’ opening
       statements, the trial judge granted defense counsel’s motion to exclude all witnesses from
       the courtroom. As the State began its opening statement, the trial judge noticed C.W. sitting
       in the gallery and asked the parties whether she was going to be called as a witness. Defense
       counsel replied, “I can’t really say now, Judge. But I would ask that the witness–all possible
       witnesses be excluded.” The trial judge informed defense counsel, “Either she can stay in the
       court or she can testify. So if you’re planning on having her testify, she has to leave.”
       Pursuant to the motion to exclude, C.W. was then required to leave the courtroom. The
       hearing proceeded and the trial judge found M.W. guilty of all charges, relying on M.W.’s
       incriminating statements and the corroborating testimony from trial witnesses.

¶ 11                                         ANALYSIS
¶ 12                                    I. MIRANDA WAIVER
¶ 13        M.W. argues he did not knowingly and intelligently waive his Miranda rights before
       speaking with Detective Kolicki and Detective Sotak on August 17, 2006. The State has the
       burden of proving, by a preponderance of the evidence, that the defendant made a knowing
       and intelligent waiver of his or her Miranda rights. Miranda v. Arizona, 384 U.S. 436, 475
       (1966); People v. Reid, 136 Ill. 2d 27, 51 (1990). Once the State has established a prima facie
       case, the burden then shifts to the defendant to prove the waiver was not knowing and
       intelligent. Id. If the court finds under the totality of the circumstances the waiver was not
       knowing and intelligent, no evidence obtained as a result of the interrogation may be used
       against the defendant. Miranda, 384 U.S. at 479. On appeal, we afford great deference to the
       trial court’s factual findings and reverse those findings only if they are against the manifest
       weight of the evidence. People v. Sorenson, 196 Ill. 2d 425, 431 (2001). “A judgment is
       against the manifest weight of the evidence only when an opposite conclusion is apparent or
       when findings appear to be unreasonable, arbitrary, or not based on evidence.” Bazydlo v.
       Volant, 164 Ill. 2d 207, 215 (1995). We review de novo, however, the ultimate question of
       whether the waiver was knowing and intelligent. Id.
¶ 14        M.W. argues the totality of the circumstances–M.W.’s age, attention deficit disorder,
       learning disability, lack of interrogation experience, and the overall circumstances of the
       interrogation–reveal that M.W. did not knowingly and intelligently waive his Miranda rights.
       We do not find this argument persuasive. While defense counsel has presented evidence of
       M.W.’s youth, attention deficit disorder, learning disability, and lack of interrogation
       experience, defense counsel has not presented evidence to establish that these factors affected
       his capacity to intelligently and knowingly waive his Miranda rights. The evidence, in fact,
       is to the contrary.
¶ 15        Dr. Levy, a witness for the defense, twice examined M.W. and reported his findings. Dr.
       Levy concluded M.W.’s learning disability “[did] not appear to significantly affect his
       functional communication skills and was thus insufficient to affect his ability to knowingly
       and intelligently waive his Miranda rights.” Dr. Levy found that M.W.’s age and functional

                                                -4-
       communication skills at the time of interrogation were sufficiently advanced to infer that
       M.W. could intelligently waive his Miranda rights. Dr. Levy further opined that M.W. had
       “street smart[s]” and “common sense” and was well acquainted with a lawyer’s role in the
       proceedings and still waived his right to counsel.
¶ 16       Dr. Levy’s testimony regarding his examinations thoroughly supports his conclusions.
       During the first examination, Dr. Levy asked M.W. what each of the Miranda warnings
       meant. In response, M.W. explained he had the “right to be quiet,” the right to have a “lawyer
       or public defender when they are asking you questions,” and further added, “[i]f you ain’t got
       no money, they’ll give you a lawyer–they’ll give me a lawyer.” When asked how an attorney
       might be helpful, M.W. responded, “[w]hatever the cops ask you, they, the attorney, tell you,
       ‘[d]on’t say it.’ ” These responses demonstrate M.W. not only understood the rights the
       Miranda warnings encompassed, but also understood the consequences in not invoking them.
¶ 17       Moreover, the circumstances of the interrogation presented no additional factors to
       otherwise diminish M.W.’s capacity for waiver. The interrogation lasted only several
       minutes. There is no evidence the detectives acted rudely, forcefully, or coercively. M.W.’s
       mother accompanied him for the entirety of the questioning. The door to the conference room
       remained open. M.W. never appeared nervous, pressured, or scared. Detective Kolicki slowly
       read each part of the Miranda warnings separately, asking M.W. each time whether he
       understood that right. M.W. had ample opportunity to reflect on every aspect of the warning
       and told Detective Kolicki he understood them.
¶ 18       M.W. argues, however, the one year and two months that had lapsed between the
       interrogation and the examination undermined Dr. Levy and the trial court’s conclusions.
       According to M.W., because he acquired experience and intelligence in the subsequent year,
       we should afford little significance to an examination occurring after that period. While we
       acknowledge the likelihood M.W. developed intellectually after the interrogation, the lapse
       in time does not seriously discredit Dr. Levy’s overall findings. Dr. Levy ultimately
       concluded that M.W. could knowingly and intelligently waive his Miranda rights at the time
       of the interrogation. Dr. Levy was a credible witness who based his opinion on findings from
       two separate examinations of M.W. Dr. Levy could “not identify any factors present during
       [M.W.’s] interview with the police” that would sufficiently hinder M.W.’s ability to waive
       his Miranda rights. Further, during defense counsel’s redirect examination, Dr. Levy testified
       that it did not necessarily follow that just because the interrogation occurred one year earlier,
       M.W. was less capable of waiving his Miranda rights at the time of the interrogation. Most
       importantly, there is no evidence that M.W. was incapable of waiving his Miranda warnings.
       Presented with Dr. Levy’s expert opinion and the circumstances of the interrogation, we will
       not speculate that simply because M.W. was one year younger at the time of the
       interrogation, he must have been incapable of waiver.
¶ 19       We recognize M.W.’s youth and infirmities at the time of the interrogation. Nevertheless,
       these infirmities do not automatically render one’s Miranda waiver invalid. See, e.g., In re
       W.C., 167 Ill. 2d 307 (1995) (12-year-old child knowingly and voluntarily waived Miranda
       rights despite IQ of 47, mild mental retardation, and comprehension skills of a second
       grader). The detectives took great care in advising M.W. of his rights and all of the evidence
       supports the finding that M.W. had the intellectual capacity to understand and waive those

                                                 -5-
       rights at the time of the interrogation. Accordingly, we do not find M.W.’s argument that his
       statements should have never been introduced at trial persuasive.

¶ 20          II. EXCLUSION OF THE MOTHER FROM THE COURTROOM
¶ 21      M.W. and C.W. separately challenge her exclusion from the courtroom as a potential
       witness. We address each of these challenges separately.

¶ 22                                A. M.W.’s Right to Fair Trial
¶ 23        M.W. argues the exclusion of his mother, C.W., from the courtroom violated his right
       to a fair trial. The exclusion of witnesses from the courtroom is a matter resting within the
       sound judgment of the trial court. People v. Chennault, 24 Ill. 2d 185, 187 (1962). By
       removing potential witnesses from the courtroom, the court seeks to preclude witnesses from
       shaping their testimony to conform to that of witnesses who have already testified. People
       v. Dresher, 364 Ill. App. 3d 847, 862 (2006). We review decisions to exclude witnesses
       under the abuse of discretion standard. Chennault, 24 Ill. 2d at 187. “An abuse of discretion
       will be found only where the trial court’s ruling is arbitrary, fanciful, unreasonable, or where
       no reasonable person would take the view adopted by the trial court.” People v. Hall, 195 Ill.
2d 1, 20 (2000).
¶ 24        As M.W. explains, the Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West
       2006)) makes C.W. a party-respondent under the statute, conferring on her a “right to be
       present.” See 705 ILCS 405/1-5(1) (West 2006); In re A.K., 250 Ill. App. 3d 981, 987 (1993).
       M.W. argues the trial judge may not exclude C.W. as a party to the proceedings. M.W. relies
       on the proposition that “[a]lthough the trial court has the power to exclude witnesses from
       the courtroom, a party to the action who is also a witness is not included under this rule.”
       North Shore Marine, Inc. v. Engel, 81 Ill. App. 3d 530, 534 (1980). This court has already
       rejected this argument. See In re J.E., 285 Ill. App. 3d 965 (1996) (not an abuse of discretion
       or deprivation of due process to exclude juvenile’s parents from courtroom); In re Yates, 35
Ill. App. 3d 829 (1976) (not an abuse of discretion to exclude legal guardian from
       courtroom); In re Akers, 17 Ill. App. 3d 624 (1974) (not an abuse of discretion to exclude
       juvenile’s mother from courtroom until after she testified).
¶ 25        In light of this precedent, M.W. relies on cases from other jurisdictions, asking us to
       overrule In re J.E., In re Yates, and In re Akers. According to M.W., In re J.E., In re Yates,
       and In re Akers fail to address the unique party-respondent status afforded to the legal
       guardian under the Act and, instead, incorrectly treat them as ordinary witnesses. None of
       these cases directly refer to the parents or legal guardians as a “party-respondent.”
       Nevertheless, these cases do directly interpret the rights afforded the legal guardian as a
       party-respondent under the Act and specifically define the scope of a parent’s or legal
       guardian’s right to be present at an adjudicatory hearing. In defining such rights, this court
       found that a parent’s or legal guardian’s right to be present is not absolute and “does not
       undermine the court’s power to exclude a legal guardian as a witness from an adjudicatory
       hearing for the purpose of securing uninfluenced testimony.” In re J.E., 285 Ill. App. 3d at
       980.

                                                 -6-
¶ 26        Additionally, we note that M.W.’s claim he was denied a fair trial is undermined by the
       fact that C.W. was excluded pursuant to M.W.’s own motion. M.W.’s defense counsel
       initially brought the motion to exclude prior to the commencement of the hearing. During
       opening statements, defense counsel agreed with the trial judge that C.W. should be
       excluded; defense counsel stated, “I would ask that the witness–all possible witnesses be
       excluded.” In Illinois, “[i]t is a well-settled principle of law that an accused may not ask the
       court to proceed in a given manner and then assign as error in a court of review the ruling or
       action which he procured.” People v. Heard, 396 Ill. 215, 219-20 (1947). Accordingly, we
       cannot find the trial judge abused her discretion in excluding C.W. from the courtroom.

¶ 27                   B. C.W.’s Due Process and Equal Protection Rights
¶ 28        C.W. separately argues her exclusion violated her due process and equal protection rights
       under the fourteenth amendment of the United States Constitution. For her due process
       claim, C.W. relies on language from In re Gault, which states, “[due process] does not allow
       a hearing to be held in which a youth’s freedom and his parents’ right to his custody are at
       stake without giving them timely notice, in advance of the hearing, of the specific issues that
       they must meet.” In re Gault, 387 U.S. 1, 33-34 (1967). According to C.W., this language
       necessarily implies parents have a due process right to stay in the courtroom “[i]n order to
       meet the issues.” The language relied on by C.W., however, interprets the fourteenth
       amendment’s due process clause as providing parents with the constitutional right to timely
       and specific notice in a juvenile delinquency case. C.W. fails to show how this due process
       requirement of notice carries with it a separate and specific due process right to remain in the
       courtroom despite one’s status as a potential witness. We accordingly reject C.W.’s argument
       that her due process rights had been violated.
¶ 29        C.W. additionally argues her equal protection rights were violated. According to C.W.,
       she belongs to a class, parents in delinquency proceedings, similarly situated to all other civil
       litigants who, as parties to the proceedings, cannot be forced to leave the courtroom despite
       potentially appearing as a witness. By having treated C.W. differently than other civil
       litigants, C.W. argues, the trial court violated her right to equal protection. C.W.’s
       comparison to all other civil litigants is not persuasive. In particular, the Illinois legislature
       specially conferred C.W.’s status as a party-respondent in a juvenile delinquency proceeding
       via the Act. The right to be present granted to a party-respondent under the Act is “not
       absolute” and does not include the right to stay in the courtroom despite one’s status as a
       potential witness. In re J.E., 285 Ill. App. 3d at 980. Accordingly, C.W. has not been denied
       equal protection.

¶ 30                              III. CONFLICT OF INTEREST
¶ 31        M.W. argues his attorney, Thomas O’Connell, acted as guardian ad litem and defense
       counsel simultaneously, depriving him of his right to conflict-free representation. Under
       Illinois law, an attorney performing both the functions of defense counsel and guardian ad
       litem constitutes a per se conflict of interest. People v. Austin M., 2012 IL 111194, ¶ 78.
       M.W. relies on an ambiguous order entered August 22, 2006 as evidence of O’Connell’s role

                                                  -7-
       as guardian ad litem. The order states, “THOMAS O’CONNELL is appointed (attorney of
       record/guardian ad litem/both) for [M.W.] (minor).” No role was circled or underlined on the
       order. M.W. points to no other section of the record where O’Connell is referred to as
       guardian ad litem and offers no evidence as to O’Connell functioning in this capacity.
¶ 32       Moreover, the record on appeal is seemingly incomplete, as it fails to include reports of
       all of the proceedings held on August 22, 2006. The burden of presenting a sufficiently
       complete record rests with the appellant. Midstate Siding & Window Co. v. Rogers, 204 Ill.
2d 314, 319 (2003). Any doubts arising from an incomplete record will therefore be resolved
       against the appellant. Id. The record as presented by the parties indicates the public defender,
       Jared Gable, sought to withdraw from representing M.W. at a status hearing on August 22,
       2006. According to the record, the private attorney who was to replace Gable was running
       late. The judge then told Gable at the hearing if Gable found bar counsel that day, they could
       take care of his withdrawal from the case immediately. Missing from the record are
       transcripts of any subsequent hearings on August 22, 2006. The record does include,
       however, two orders entered later that same day: the ambiguous order appointing Thomas
       O’Connell and another granting Gable’s motion to withdraw. O’Connell subsequently filed
       an appearance on August 28, 2006.
¶ 33       The court is not required to appoint a guardian ad litem and the record does not reveal
       the court ever discussed making such an appointment. Regardless, even if the court never
       formally appointed O’Connell as guardian ad litem, O’Connell’s representation could still
       constitute a per se conflict of interest if he nonetheless “functioned” as guardian ad litem.
       Austin M., 2012 IL 111194, ¶ 87. The Illinois Supreme Court discussed this form of “hybrid
       representation” in People v. Austin M.
¶ 34       In Austin M., the parents of the minor defendant hired defense counsel to represent their
       son. Id. ¶ 6. While the trial judge never appointed him to act as guardian ad litem, the
       supreme court found the “comments and conduct” of defense counsel presented “strong
       evidence” of him functioning as guardian ad litem. Id. ¶ 101. Specifically, the supreme court
       noted: (1) the trial judge outlined defense counsel’s functions as those of a guardian ad litem;
       (2) defense counsel reiterated on multiple occasions he would be taking a “best interests” and
       “truth-seeking” approach; (3) defense counsel stated he shared with the court and the State
       “the common goal of getting to ‘the truth’ ”; (4) defense counsel admitted if his client was
       in fact guilty, the court must intervene to stop such acts; and (5) defense counsel never
       attempted to suppress the most crucial piece of evidence (the incriminating statements of the
       minor defendant). Id. ¶¶ 89-99. Considered in totality, these facts established defense counsel
       acted “in the best interests of his client and of society” and, thus, did not act as a “traditional
       defense attorney.”1 (Internal quotation marks omitted.) Id. ¶ 101.
¶ 35       In this case, however, no facts in the record even remotely support the argument
       O’Connell served as guardian ad litem. Instead, the record reveals O’Connell replaced Gable
       as defense counsel and acted in the role of a traditional defense attorney. Accordingly, we


               1
                The court in Austin M. defined a “traditional defense attorney” as “an attorney whose
       singular loyalty is to the defense of the juvenile.” Austin M., 2012 IL 111194, ¶ 77.

                                                  -8-
       cannot find that O’Connell functioned as guardian ad litem based solely on any ambiguity
       raised by the August 22, 2006 order. Because we do not find O’Connell served as guardian
       ad litem, we do not find there existed a per se conflict of interest in his representation.

¶ 36                IV. THE MOTHER’S RIGHT TO SEPARATE COUNSEL
¶ 37       C.W. argues she was entitled to her own counsel in M.W.’s delinquency proceeding and,
       by failing to advise her of this right,2 the court committed reversible error. This right derives
       from section 1-5(1) of the Act which states:
           “Except as provided in this Section and paragraph (2) of Sections 2-22, 3-23, 4-20, 5-610
           or 5-705, the minor who is the subject of the proceeding and his parents, guardian, legal
           custodian or responsible relative who are parties respondent have *** the right to be
           represented by counsel. At the request of any party financially unable to employ counsel,
           with the exception of a foster parent permitted to intervene under this Section, the court
           shall appoint the Public Defender or such other counsel as the case may require.”
           (Emphasis added.) 705 ILCS 405/1-5(1) (West 2006).
       The Act requires that the court admonish the parents of these rights. 705 ILCS 405/1-5(3)
       (West 2006). Thus, according to C.W., the trial court committed structural error by failing
       to advise C.W. of her right to separate counsel and we must reverse M.W.’s finding of
       delinquency. We do not find this argument persuasive.
¶ 38       C.W.’s argument relies entirely on reading sections 1-5(1) and 1-5(3) together, without
       accounting for other specific provisions of the Act. Sections 1-5(1) and 1-5(3) appear under
       article I of the Act (entitled “General Provisions”). Another relevant provision, section 5-
       610(4), appears under article V (entitled “Delinquency of Minors”). Specifically, section 5-
       610(4) limits the rights provided under section 1-5(1). Section 5-610(4) reads:
           “If, during the court proceedings, the parents, guardian, or legal custodian prove that he
           or she has an actual conflict of interest with the minor in that delinquency proceeding and
           that the parents, guardian, or legal custodian are indigent, the court shall appoint a
           separate attorney for that parent, guardian, or legal custodian.” 705 ILCS 405/5-610(4)
           (West 2006).
¶ 39       It is a fundamental rule of statutory construction that a specific provision controls and
       should be applied where it conflicts with a general provision regarding the same subject.
       People v. Villarreal, 152 Ill. 2d 368, 379 (1992). By requiring the parent prove an actual
       conflict of interest, section 5-610(4) conditions a parent’s appointment of separate counsel
       in a juvenile delinquency proceeding on the existence of said conflict. In light of this
       requirement, we disagree with C.W.’s contention she was entitled to an attorney where no




               2
                  It is unclear from the record whether the court actually failed to give notice here. The trial
       judge took great care in verifying the addresses of the parents in this case so that written notice
       would be properly delivered. This notice was not made part of the record; thus, we will not speculate
       as to its contents or whether it was ultimately forwarded to M.W.’s parents.

                                                     -9-
       such conflict of interest was ever alleged to have existed.
¶ 40        To hold that a parent need not show a conflict of interest to be entitled to a separate
       attorney would deprive section 5-610(4) of any effect. In other words, if the court must
       appoint a separate attorney for C.W. regardless of a conflict of interest, then section 5-610(4)
       serves no purpose. Section 5-610(4) was added in 1999 to the Act as part of a major reform
       to the State of Illinois’s juvenile justice system that “[made] juvenile delinquency
       proceedings more akin to criminal prosecutions.” Austin M., 2012 IL 111194, ¶ 76; see also
       People v. Taylor, 221 Ill. 2d 157, 165 (2006) (finding the Illinois legislature “largely rewrote
       Article V of the Act to provide more accountability for the criminal acts of juveniles and ***
       to make the juvenile delinquency adjudicatory process look more criminal in nature”). We
       cannot simply assume this provision lacks any significance; “[t]he best evidence of
       legislative intent is the statutory language, given its plain and ordinary meaning.” People ex
       rel. Birkett v. Konetski, 233 Ill. 2d 185, 193 (2009). We find the plain and ordinary meaning
       of section 5-620(4) requires a parent or legal guardian to prove a conflict of interest with the
       minor before a court shall appoint separate counsel.
¶ 41        The justification for such a requirement is apparent. The Act applies to a variety of
       proceedings, not just juvenile delinquency proceedings. While a general rule allowing parents
       separate counsel is clearly appropriate for cases involving the custody of an abused child, the
       same is not necessarily true of delinquency proceedings. See In re Vaught, 103 Ill. App. 3d
802, 804-06 (1981) (distinguishing juvenile delinquency proceedings from child custody or
       neglect proceedings in determining whether or not the father was a necessary party); see also
       In re A.H., 549 N.W.2d 824, 826-27 (Iowa 1996) (finding that Iowa’s legislature amended
       the state’s Juvenile Justice Act to authorize a separate right to counsel for parents in
       termination or neglect cases, but not for delinquency proceedings); In re Jesse V., 263 Cal.
       Rptr. 369, 373 (Cal. Ct. App. 1989) (finding specifically in delinquency proceedings, a
       parent’s right to appointed counsel is up to the discretion of the court). Separate counsel in
       a juvenile delinquency proceeding would often be unnecessary. Because legal guardians
       generally share the interests of the minor, one attorney can adequately represent the interests
       of both the guardian and child in most cases. Only in such instances where the guardian’s and
       minor’s interests diverge–for example, where the minor implicates a parent in the crime or
       accuses a parent of child abuse–would a separate attorney be particularly useful.
¶ 42        C.W. does not assert that any conflict of interest exists in this case or that a separate
       attorney would have been necessary. C.W. does not contend she would have requested an
       attorney. C.W. does not argue the outcome would have been any different if she had counsel.
       Instead, C.W. argues solely that the failure to advise her of her rights under section 1-5(1)
       amounts to a denial of her right to separate counsel. Since C.W. was not a party entitled to
       relief under section 5-610(4), C.W. was not denied the right to a separate attorney.

¶ 43           V. MOTION TO DISMISS AND FINDING OF DELINQUENCY
¶ 44       C.W. challenges both the trial court’s denial of M.W.’s “Motion to Dismiss and Other
       Relief” and the trial court’s adjudication of delinquency. We need not address the substance
       of these challenges because C.W. lacks standing to appeal these orders. Parents can only


                                                -10-
       appeal a decision that affects their own rights and lack standing to appeal issues only
       concerning the minor. In re J.R., 2011 IL App (3d) 100094, ¶ 13; In re D.M.A., 136 Ill. App.
3d 1027, 1029 (1985). As both M.W.’s motion to dismiss and the adjudication of
       delinquency involve issues concerning only the minor, C.W. lacks standing to appeal these
       issues.

¶ 45                                   CONCLUSION
¶ 46      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 47      Affirmed.




                                               -11-